Citation Nr: 1440084	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-39 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD
M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a June 2009 RO hearing by a Decision Review Officer and at a November 2011 Travel Board hearing by the undersigned Veterans Law Judge sitting at the RO.  Transcripts of those hearings are associated with the claims file.

The claim of service connection for a sleep disorder was previously remanded by the Board in April 2012 for further evidentiary development.  In April 2012, the Board also remanded the issue of entitlement to service connection for a psychiatric disability, to include major depressive disorder, to include as secondary to service-connected disability.  In a November 2012 rating decision, service connection was granted for depressive disorder, not otherwise specified, and generalized anxiety disorder (also claimed as major depressive disorder), effective April 2008, the date the claim was filed.  This constitutes a full grant of the benefit sought with regard to that issue.  Therefore, the issue of entitlement to service connection for a psychiatric disability is no longer on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran's sleep disorder has not been shown to be at least as likely as not causally related to his active service, nor causally related to, or aggravated by, any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in April 2008 satisfied the duty to notify provisions with respect to service connection, including secondary service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post-service VA and private medical treatment records, as well as his records from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA examinations were obtained to ascertain the nature and etiology of the Veteran's sleep disorder.  Initially, a VA examination was conducted in July 2008.  In compliance with the Board's April 2012 remand, a new VA examination was provided to the Veteran in September 2012.  The Board finds that this examination and opinion are adequate to decide this issue because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report set forth detailed examination findings to include a nexus opinion, with an adequate basis for the opinion.  Consequently, the Board concludes that the VA examination in this case is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Based on the foregoing, the Board also finds that the RO has substantially complied with the Board's April 2012 remand directives with respect to the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's RO and Board hearings, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the Decision Review Officer (DRO)/Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the onset of the Veteran's sleep disorder and the relationship of this disorder to his service or any service-connected disability.  The hearings focused on the evidence necessary to substantiate the Veteran's claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the DRO/VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder. 38 C.F.R. § 3.310 (2013).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  Id. at 488.

After considering the totality of the evidence of record, the Board concludes that service connection is not warranted for a sleep disorder.

As an initial matter, the medical evidence shows a current diagnosis of obstructive sleep apnea, also noted as a component of high upper airway resistant syndrome, as evidenced by VA treatment records and VA examinations.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, the Veteran's sleep apnea first manifested many years after service and is not related to any aspect of service.  Service treatment records are negative for any sleep disorder.  After separation from service, the first evidence of record pertaining to sleep apnea is a VA sleep study in April 2000.  A July 1999 VA rheumatology report reflects that review of his system was significant for poor sleep, with snoring.  The Veteran reported not awakening refreshed.  A sleep study consultation was requested for the Veteran in January 2000 to rule out a diagnosis of sleep apnea.  He complained that he would wake up a number of times throughout the night and awakened feeling tired and aching.  He also stated that he felt like he was swallowing his tongue during the night.  Polysonogram revealed that the Veteran's sleep architecture was somewhat fragmented in association with periods of loud snoring.  The physician opined that the Veteran likely had a component of high upper airway resistant syndrome, which could lead to excessive daytime sleepiness and might be improved with nasal continuous positive airway pressure (CPAP).  A September 2012 VA examiner noted that service treatment records were silent for signs or symptoms, and for treatments, for sleep apnea or other sleep conditions, other than subjective complaint of non-specific restlessness at the time of separation from service.  The Veteran does not contend that he was treated for any sleep disorder, including sleep apnea, in service or that he was diagnosed with a sleep condition prior to April 2000.  In fact, during the November 2011 Board hearing, he reported that his sleep disorder started shortly after separation from service.

As such, neither the Veteran nor the record suggests entitlement to service connection for sleep apnea on a direct incurrence basis.  There is no demonstration of any event in service to which the current sleep apnea may be etiologically linked.  The Board notes the 25 year gap between separation from service and the initial diagnosis of the Veteran's sleep apnea.  The first evidence of record showing a diagnosis of sleep apnea was in April 2000 and no records show treatment for sleep apnea prior to this time.

Furthermore, the medical evidence of record does not establish that the sleep apnea is proximately due to, the result of, or aggravated by any of the Veteran's service-connected disabilities.  Based on a review of the claims file, history, and physical examination, a July 2008 VA examiner opined that there was no sufficient medical evidence to correlate and support the Veteran's claim of service connection for his sleep condition, which was consistent with high upper airway resistant syndrome, as secondary to service-connected cervical sprain or post concussive syndrome.  As the July 2008 VA examiner did not provide a rationale for this opinion, another VA examination was obtained.  The examiner who conducted the Veteran's September 2012 VA examination stated that sleep apnea is not noted in formal study to be impacted by other medical conditions, including the Veteran's service-connected conditions.  Therefore, the examiner concluded that the Veteran's sleep disorder, currently diagnosed as obstructive sleep apnea, is not caused, related, or aggravated by any service-connected disability.  

The Veteran contends that his sleep problems are due to his service-connected head and neck pain.  During the June 2009 RO hearing and the November 2011 Board hearing, the Veteran argued that his sleep problems are caused by severe headaches and neck and shoulder pain.  Throughout the record, he has reported sleep difficulties due to chronic pain from headaches and neck and shoulder pain.  To that effect, the record reflects that the Veteran suffered injuries to the head and neck in multiple incidents in service, and is currently service-connected for traumatic brain injury with post concussive syndrome, and cervical sprain, claimed as neck pain.  Specifically, during an October 1991 VA examination, he reported that his sleep was very erratic due to neck pain.  In a March 2001 VA treatment report, he reported much musculoskeletal pain and poor sleep quality.  He also testified during the Board hearing that his sleep problems started in less than a year after separation from service.  The Board finds the Veteran's lay testimony regarding symptoms of sleep difficulties due to head and neck pain and onset of the problem shortly after service to be competent and credible evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Nevertheless, the medical evidence demonstrates that the Veteran's difficulty sleeping associated with his head and neck pain does not represent a chronic and distinct sleep disorder.  Concerning this, the September 2012 VA examiner concluded that there is no other diagnosed sleep disorder outside sleep apnea.  The examiner noted that the formal sleep study, as well as observational records by nursing stuff during hospitalizations, did not support sleep latency (inability to start or maintain sleep) or frequent arousal as claimed by the Veteran.  The examiner explained that the Veteran's sleep apnea is only related to REM sleep or the dreaming stage of the sleep that occurred on average of every 90 minutes and resulted in fragmented sleep, as shown on sleep study.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, the Veteran's pain causing difficulty sleeping is a symptom associated with his service-connected cervical sprain, which is already contemplated by the rating criteria assigned for this disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

To the extent that the Veteran claims that he has a distinct sleep disorder other than sleep apnea or that his sleep apnea is related to service, or due to or aggravated by any service-connected disability, the Board finds that the diagnosis or etiology of the Veteran's sleep disorder is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to render a medical diagnosis or etiology of a sleep disorder in this case.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a sleep disorder on a direct or secondary basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disability, is denied.


REMAND

In January 2013, the Veteran filed a claim of entitlement to a TDIU.  The Board observes that the RO denied the Veteran's TDIU claim in a January 2014 rating decision.  Subsequently, the Veteran submitted a written statement in June 2014 claiming unemployability by reason of various medical conditions including his service-connected disability.  The Board finds that this, in actuality, constitutes a timely notice of disagreement (NOD) as to the January 2014 denial of the TDIU issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2013).  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

The RO has not yet issued a statement of the case (SOC) addressing the issue of entitlement to a TDIU.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) so that a SOC may be issued.  Accordingly, this issue must be remanded so that the AOJ may issue a SOC.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the denial of entitlement to a TDIU in a January 2014 rating decision.  38 C.F.R. § 19.26 (2013).  In the cover letter to the Statement of the Case, remind the Veteran that a timely substantive appeal to the January 2014 rating decision must be filed if this claim is denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


